DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 28 June 2021 has been entered; claims 28-45 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 8 of the Remarks, filed 28 June 2021, with respect to the rejection of claims 1-3, 6-22, 26, and 27 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-3, 6-22, 26, and 27 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims. Regarding Applicant’s Remarks pertaining to the IDS filed 28 February 2020, the IDS was signed and all references considered and is in the record with the Final Office Action mailed on 03 April 2020.
Applicant’s arguments, see Pages 8-13 of the Remarks, filed 28 June 2021, with respect to the rejection(s) of the claims under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ladron de Guevara in view of Field. The Examiner submits that Ladron de Guevara renders obvious the limitations of claim 28 which pertain to determination of the proportionality factor, predicting the settled turbidity of the modified aqueous stream based on settled turbidity measurements in the settling vessel, in addition to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 44 and 45, claim limitations 
1) “means for determining a proportionality factor or function between said settled turbidity of said sample in said settling vessel (22) and settled turbidity of the clarified water phase at an outlet of said sedimentation vessel”;

3) “means for controlling the addition rate and/or type of said coagulant and/or flocculant added to the aqueous stream, depending on the determined settled turbidity of said sample, and the predicted settled turbidity of the modified aqueous stream from which the solid matter has been separated in said sedimentation basin (17)”; 
4) “means for sequentially taking samples batch-wise from the feed channel (13) to the settling vessel (22)”; and
5) “means for determining settled turbidity of the sample in the settling vessel (22) are adapted to determine the turbidity of the sample after a predefined period of settling” 
invoke 112(f) and the limitations indicated above as 3), 4), and 5) have been identified as pump 15A (Paragraph [0065]), sideline 20 (Paragraph [0065]), and sensor 21 (Paragraph [0059]), respectively.  Please refer to the 112(b) rejections below regarding limitations 1), 2), 4), and 5). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 36, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
significantly" in claim 33 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will consider the limitations as being met by the addition of a coagulant and/or flocculant.
With respect to claim 36, the limitation “said second coagulant” lacks antecedent basis in claim 28, and should likely depend from claim 35. 

With respect to claims 44 and 45, claim limitations 
1) “means for determining a proportionality factor or function between said settled turbidity of said sample in said settling vessel (22) and settled turbidity of the clarified water phase at an outlet of said sedimentation vessel”; 
2) means for predicting the settled turbidity of the modified aqueous stream from which the solid matter has been separated in said sedimentation basin (17), based on the settled turbidity of the sample determined in the settling vessel (22) and said proportionality factor or function” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Regarding the limitations identified in 1) above, Paragraph [0044] merely states that the proportionality factor or function is determined experimentally, with no description of a structural modifier which carried this out; regarding limitations 2) above, it is unclear to the Examiner what structure carries out this predictive function.
4) “means for sequentially taking samples batch-wise from the feed channel (13) to the settling vessel (22)”; and

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-34 and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladron de Guevara et al. (U.S. Patent Publication # 2011/0155255) in view of Field et al. (U.S. Patent # 5620609), hereinafter referred to as “Ladron de Guevara” and “Field (‘609)” in the rejections below.
With respect to claims 28, 30-34, 37-41, 43, 44, and 45, Ladron de Guevara teaches a method of and system for treating an aqueous stream, embodied as industrial process water 
adding coagulant and/or flocculant embodied as ferric chloride or polymer to the influent fluid (“aqueous stream”) in conduit 1 (“feed channel”) at a treatment chemical injection point 3 from conduit 4 via chemical feed pump 5 (“means for adding flocculant and/or coagulant”) at an addition rate sufficient to change the turbidity of the aqueous stream, to obtain a modified aqueous stream having solid matter including suspended solids (Paragraph [0019, 0022, 0046, 0047, 0050-0052, 0061], meeting the limitation “inorganic or organic matter”, as the solids must be one of inorganic or organic or both);
conducting the modified aqueous stream through conduits 9, 11 to a clarifier vessel 14 (“sedimentation basin”) in which solid matter is separated from the modified aqueous stream (Fig. 1; Paragraphs [0052, 0053]);
conducting batch-wise sequentially in repeating cycles as a side-stream samples of the modified aqueous stream through conduits 24 and 18 (“sidestream channel”) to sample reaction chamber 26 (“settling vessel”) (Paragraph [0054]), wherein the volume of the sample reaction chamber 26 is approximately 1 gallon and the volume of the clarification vessel (“sedimentation basin”) is many thousands of gallons (Paragraph [0066]), meeting a discrete range within the recited ratio of the volume of the settling vessel to the volume of said sedimentation basin of “1/100 to 1/10,000,000”;
determining residual turbidity of a sample after a predetermined time passes (“settled turbidity”) by measuring batch-wise sequentially in repeating cycles in the sample reaction chamber 26 (“settling vessel”) the turbidity of the sample after a predefined settling time (Paragraphs [0046, 0057, 0064, 0065]), wherein a measurement sequence is repeated a predetermined number of times within a 245 second window following settling (Paragraphs [0023, 0057, 0065, 0066, 0069], which can also be expressed as “times/hour”, see also Para [0067] which discusses a 30 minute processing time requirement), and during each sequence 
Regarding the limitations pertaining to the proportionality factor and predicting the settled turbidity in the modified aqueous stream, Ladron de Guevara discloses that the flocculation will occur more rapidly (and therefore settled turbidity is achieved faster) as a function of the differences in volume between the sample reaction chamber 26 and the clarification vessel (Paragraph [0066]), the differences in volume falling within the recited ratio as discussed above.  Ladron de Guevara teaches that the results in the sample reaction chamber will emulate the flocculation and settling in the clarification vessel (“sedimentation vessel”) (Abstract; Paragraphs [0014, 0018]), and also teaches that the process can be verified by measurements taken by sensor 42 of the effluent stream 15 from clarification vessel 14 (Paragraphs [0057, 0066]).  In view of the sensors 29 and 42 and the above discussion on speed of flocculation and settled turbidity, the Examiner submits that Ladron de Guevara renders the determination (and means for determination) of a proportionality factor and prediction of the settled turbidity obvious, especially since Applicant’s own Specification discusses determining the proportionality factor experimentally (Paragraph [0044]).   
Ladron de Guevara discloses controlling the volumetric feed (“addition”) rate (“volume flow per time”) and concentration of said coagulant and/or flocculant added to the aqueous 
Ladron de Guevara does not disclose measurement of turbidity specifically in nephelometric turbidity units, NTU, by using electromagnetic radiation. 
Field teaches measuring turbidity in NTU using a light source (“electromagnetic radiation”) (Column 7, lines 61-65; Fig. 2, 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to look to the art of treatment by flocculation of aqueous suspensions to determine an appropriate turbidity sensor to use in carrying out the process of Ladron de Guevara. 

With respect to claim 29, Ladron De Guevara in view of Field discloses that the residual or settled turbidity is measured after a certain amount of time has passed (see Ladron de Guevara: Paragraphs [0065, 0066, 0069], and see Field: Column 5, lines 39-58; Column 8, lines 30-35), wherein turbidity measurements are taken throughout the settling time, as consistent with Paragraph [0027] of the Specification which describes determination of settling velocity. 

With respect to claim 42, Ladron de Guevara discloses that sample reaction chamber 26 (“settling vessel”) comprises a bottom and a top (Fig. 1; Paragraph [0054]) and the settled turbidity is determined using a turbidity sensor 29 comprising a sensor head positioned at a distance from the top and bottom of the sample reaction chamber 26 (“settling vessel”) (Fig. 1).

s 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladron de Guevara et al. (U.S. Patent Publication # 2011/0155255) in view of Field et al. (U.S. Patent # 5620609) as applied to claim 28 above, and further in view of Jankowski et al. (U.S. Patent # 6042732), hereinafter referred to as “Ladron de Guevara”, “Field” and “Jankowski” in the rejections below.
With respect to claims 35 and 26, Ladron de Guevara in view of Field renders obvious the limitations of claim 28 above, but is silent with respect to adding a second modifying agent.
Jankowski teaches a process of dewatering a coal refuse slurry via addition of a flocculant embodied as a combination of a cationic polyelectrolyte and a cationic starch in two or more increments (i.e., the two or more increments considered consistent with a second modifying agent) (Abstract; Column 7, lines 53-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the incremental flocculant (i.e., second modifying agent) of Jankowski to the method of Ladron de Guevara/Field because Jankowski teaches that incremental addition of flocculant allows for a 30-40% reduction in the amount of flocculant required and improved clarity, while still achieving a required settling rate (Column 7, lines 53-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        15 July 2021